Case 3:19-cr-30093-RAL Document 120 Filed 01/21/20 Page 1 of 2 PageID #: 383




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              CENTRAL DIV1SI0N


   UNITED STATES OF AMERICA,                    CR 19-30093-RAL

                      Plaintiff,
                                                FACTUAL BASIS STATEMENT
        vs.

   ROLAND ROBERT HAWK, SR. ,

                      Defendant.


       The Defendant states that the following facts are true, and the parties

 agree that they establish a factual basis for the offense to which the Defendant

 is pleading guilty pursuant to Fed. R. Crim. P. l l(b)(3):

       Beginning on a date unknown, but no later than on or about March 2014

 through on or about February 2019, in the District of South Dakota, the

 Defendant, ROLAND ROBERT HAWK, SR., did embezzle, steal, willfully

 misapply, willfully permit to be misapplied, and convert to his own use more

 than $1,000 of monies, funds, credits, goods, assets, and other property

 belonging to the Crow Creek Sioux Tribe {"CCST"), an Indian Tribal Organization,

 and did aid and abet others in committing the offense, all in violation of 18 U.S.C.

 §§ 2 and 1163. Among others, Defendant ROLAND ROBERT HAWK, SR. aided

 and was aided by Brandon Sazue, Jacqueline Ernestine Pease, Francine Maria

 Middletent, Tina Grey Owl, and Roxanne Sazue.

       At all times relevant to this case, ROLAND HAWK was an elected member

 of the CCST Tribal Council.       HAWK was the Treasurer of the CCST. In this


                                          (21
Case 3:19-cr-30093-RAL Document 120 Filed 01/21/20 Page 2 of 2 PageID #: 384




position, HAWK was responsible for the finance office of the CCST. The CCST

maintained a Wells Fargo Bank checking account for the General Welfare

Program.     HAWK had signature authority on this account for the entire

timeframe covered by this investigation. Brandon Sazue, Roxanne Sazue, and

Tina Grey Owl also had signature authority over this account at different points

of time covered by this investigation. Brandon Sazue endorsed more than one

check drawn from the General Welfare bank account that was embezzled,

misused, or converted to his own use or to the use of one of his co-defendants,

including HA WK.

       Defendant's offense conduct involved his receipt of more than $250,000

but not more than $550,000.     The money received derived from the CCST's

General Welfare Account.    Defendant's receipt of that money was unlawful;

likewise, HAWK's co..:defendants' receipt of that money was unlawful.

                                     RONALD A. PARSONS, JR.
                                     United States Attorney


Date                                Jeremy Jehangiri         0
                                    Assistant United States Attorney
                                    P.O. Box 2638
                                    Sioux Falls, SD 57101-2638
                                    Telephone: (605)357-2353
                                    E-Mail: jeremy .jehangiri@usdoj.gov


  I - I S- - z._o z..o
Date                                 ROLAND ROBERT HAWK, SR.
                                     Defendant



Date


                                       13]
